 

 

Case 21-60050 Document 1-1 Filed in TXSB on 05/13/21 Page 1 of 2

 

TRANSINGH LLP
ATTORNEYS AT LAW

. 1010 Lamar Street | Suite 1160
TRANSINGH LLP Houston, Texas 77002

(T) 832.975.7300
(F) 832.975.7301
www.ts-llp.com

 

 

 

May 10, 2021
U.S. Bankruptcy Court |
312 S. Main, Room 406
Victoria, TX 77901

Re: Filing Chapter 7 Bankruptcy Case Pro Se
To Whom It May Concern:

Please find encolsed a Chapter 7 Voluntary Petition for Winning Solutions Real Estate
LLC along with an order signed by Judge Christopher Lopez granting permission for Winning
Solutions Real Estate, LLC to file this Chapter 7 bankruptcy case. Please file this Chapter 7
bankruptcy case for Winning Solutions Real Estate, LLC. Winning Solutions Real Estate, LLC
will be filing this bankruptcy case Pro Se.

Also enclosed is a cashier’s check in the amount of $338, the filing fee for a Chapter 7
bankruptcy. Please use this cashier’s check as payment to file this Chapter 7 bankruptcy case.
Please call our office if you have any questions.

DATED: May 10, 2021

Sincerely,

TRAN SINGH LLP

/s/Brendon Singh

Susan Tran | TBN: 24075648
Brendon Singh | TBN: 24075646
Briana Head | TBN: 24114958
2502 La Branch St.

Houston TX 77004

Ph: (832) 975-7300

Fax: (832) 975-7301

bsingh@ts-llp.com
Case 21-60050 Document 1-1 Filed in TXSB on 05/13/21 Page 2 of 2

 

ATTORNEY FOR RANDY WILLIAMS
CHAPTER 7 TRUSTEE

Enclosed:

1) Chapter 7 Voluntary Petition for Winning Solutions Real Estate, LLC
2) Order Granting Authority to Commence Bankruptcy Case
3) Cashier’s Check in the amount of $338
